             Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 1 of 28



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ALBANY DIVISION

JENNIFER JOHNSON-CAMPBEL,
INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE
OF CATHY ANN WINDHAM
JOHNSON, DECEASED, AND
JESSICA TAGNEY, INDIVIDUALLY,
                                               CIVIL ACTION FILE NO.
         Plaintiffs                            2019SUCV2019001345

v.

WORKHORSE TRUCKS, INC.
(WORKHORSE GROUP, INC.)
Serve via Georgia Secretary of State:
VCorp Agent Service, Inc.
4400 Easton Commons Way, Suite 125
Columbus, Ohio 43219,

         Defendants.

                               NOTICE OF REMOVAL
         COMES NOW WORKHORSE GROUP, INC., improperly named as

Workhorse Trucks, Inc. (Workhorse Group, Inc.)(Defendant), named as Defendant in

the above-styled action, and herein files its Notice of Removal pursuant to 28 U.S.C.

§ 1332 and 28 U.S.C. § 1441.

                                          1.

         On October 15, 2019, Defendant was sued in a personal injury civil action

brought in the Superior Court of Dougherty County, which is located within the



01621252-1
             Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 2 of 28



Albany Division of the United States District Court for the Middle District of

Georgia.

                                             2.

         Upon information and belief, Plaintiff Jennifer Johnson-Campbell is a resident

and citizen of the State of Georgia and Plaintiff Jessica Tagney is a resident and

citizen of the State of Florida. (Plaintiffs’ Complaint, Paragraph 1) Defendant is a

Nevada corporation with its principal place of business in the State of Ohio.

(Plaintiffs’ Complaint, Paragraph 8) Accordingly, complete diversity exists between

the Plaintiffs and Defendant.

                                             3.

         The subject Complaint asserts state law claims of negligence and strict liability

in the manufacture of the Subject Workhorse W42 and seeks to recover for the

general and special damages of decedent, the full value of the life, physical pain and

suffering, mental pain and suffering, including shock, fright and terror, and funeral

expenses and punitive damages. (Plaintiffs’ Complaint, Paragraphs 44 – 45 and 48 -

52).

                                             4.

         This Notice of Removal is filed within thirty (30) days from the date of notice

of the lawsuit pursuant to U.S.C. § 1446(b)(1).




01621252-1
             Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 3 of 28



                                          5.

         Defendant attaches the entire record in the Dougherty County Superior Court

action. (See Exhibit “A”)

                                          6.

         The aforementioned civil action is a civil action over which this Court has

original jurisdiction under the provisions of 28 U.S.C. §1332 and is one which may

be removed to this Court by Defendant pursuant to the provisions of 28 U.S.C.

§1441(a), because there is complete diversity between the parties and Plaintiffs claim

damages in excess of $75,000, exclusive of interest and costs.

                                          7.

         If a plaintiff makes "an unspecified demand for damages in state court, a

removing defendant must prove by a preponderance of the evidence that the amount

in controversy more likely than not exceeds the . . . jurisdictional requirement." Roe

v. Michelin N. Am, 613 F.3d 1058, 1061 (11th Cir. 2010). In other cases, however, it

may be "facially apparent" from the pleading itself that the amount in controversy

exceeds the jurisdictional minimum, even when "the complaint does not claim a

specific amount of damages." See id. At 1061(citations omitted). The Eleventh

Circuit precedent permits district courts to make "reasonable deductions, reasonable

inferences, or other reasonable extrapolations" from the pleadings to determine

whether it is facially apparent that a case is removable, including in wrongful death



01621252-1
             Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 4 of 28



cases such as this one. Id. Under Georgia law, the measure of damages for wrongful

death is the “full value of the life of the decedent without deducting for any of the

necessary or personal expenses of the decedent had he lived.” O.C.G.A. § 51-4-

1(1)(Emphasis added).        In the instant case, the Complaint seeks damages for

wrongful death on behalf of the children of the decedent, plus special damages, plus

pre-impact pain, suffering, mental anguish, shock, fright, and terror, along with

punitive damages. (Complaint, paras. 44-45, 49-51). Accordingly, “judicial

experience and common sense dictate that the value of [Plaintiffs’] claims (as pled)

more likely than not exceed[] the minimum jurisdictional requirement.” Roe, 613

F.3d at 1066.

                                           8.

         A “defendant’s notice of removal need include only a plausible allegation that

the amount in controversy exceeds the jurisdictional threshold,” as 28 U.S.C. §

1446(a) tracks the general pleading requirement stated in Rule 8(a) of the Federal

Rules of Civil Procedure. Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.

547, 554 (2014).

                                           9.

         Thus, a notice of removal need cite only Plaintiff’s allegations and requested

relief to establish the amount in controversy. See Pretka v. Kolter City Plaza II, Inc.,

608 F.3d 744, 751 (11th Cir. 2010) (“[T]he Plaintiffs’ likelihood of success on the



01621252-1
             Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 5 of 28



merits is largely irrelevant to the court’s jurisdiction because the pertinent question is

what is in controversy in the case, not how much the plaintiffs are ultimately likely to

recover.” (citation and quotation marks omitted)); Brill v. Countrywide Home Loans,

Inc., 427 F.3d 446, 448 (7th Cir. 2005) (Easterbook, J.) (“The question is not what

damages the plaintiff will recover, but what amount is ‘in controversy’ between the

parties. That the plaintiff may fail in its proof, and the judgment be less than the

threshold (indeed, a good chance that the plaintiff will fail and the judgment will be

zero) does not prevent removal.”).

                                            10.

         Defendant has given written notice of the filing of this Notice to the Plaintiffs

by mailing a copy of this Notice via Certified Mail, Return Receipt Requested,

Receipt No. 7017 0660 0000 0862 6078. Defendant has filed a written notice with

the Clerk of Superior Court of Dougherty County, a copy of which is attached. (See

Exhibit “B”)

                                            11.

         The Undersigned has read this Notice of Removal, and to the best of the

Undersigned’s knowledge, information and belief, formed after reasonable inquiry, it

is well-grounded in fact and is warranted by existing law, and it is not interposed for

any improper purpose, such as to harass or to cause unnecessary delay or needless

increase in the cost of litigation.



01621252-1
             Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 6 of 28




         WHEREFORE, the Defendant prays that the case be removed to the United

States District Court for the Middle District of Georgia, Albany Division.

         This 15th day of November, 2019.

                                              Respectfully submitted,


                                              /s/ Brynda Rodriguez Insley
                                              BRYNDA RODRIGUEZ INSLEY
                                              Georgia Bar No. 611435
                                              CATHERINE M. BANICH
                                              Georgia Bar No. 260514

                                              Attorneys for Defendant
                                              Workhorse Group, Inc.

TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle
Suite 200
Atlanta, Georgia 30339
770-434-6868- Telephone
770-434-7376- Facsimile
binsley@taylorenglish.com
cbanich@taylorenglish.com




01621252-1
             Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 7 of 28



                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I have this day served a copy of the within and

foregoing NOTICE OF REMOVAL upon all parties to this matter by depositing a

true copy of same in the United States Mail, in a properly addressed envelope with

adequate postage thereon to the counsel of record as follows:

Attorney for Plaintiffs:
Dylan J. Hooper, Esq.
Morgan & Morgan, PA
P.O. Box 57007
Atlanta, GA 30313


         This 15th day of November, 2019.

                                              Respectfully submitted,


                                              /s/ Brynda Rodriguez Insley
                                              BRYNDA RODRIGUEZ INSLEY
                                              Georgia Bar No. 611435

                                              Attorney for Defendant
                                              Workhorse Group, Inc.

TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle
Suite 200
Atlanta, Georgia 30339
770-434-6868- Telephone
770-434-7376- Facsimile
binsley@taylorenglish.com




01621252-1
             Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 8 of 28



                         CERTIFICATE OF COMPLIANCE

         Pursuant to Local Rule 7.1(D), the undersigned counsel hereby certifies that

the foregoing pleading was prepared in Times New Roman 14-point font, in

compliance with Local Rule 5.1(C).

         This 15th day of November, 2019.

                                              Respectfully submitted,


                                              /s/ Brynda Rodriguez Insley
                                              BRYNDA RODRIGUEZ INSLEY
                                              Georgia Bar No. 611435

                                              Attorney for Defendant
                                              Workhorse Group, Inc.

TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle
Suite 200
Atlanta, Georgia 30339
770-434-6868- Telephone
770-434-7376- Facsimile
binsley@taylorenglish.com




01621252-1
Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 9 of 28




            EXHIBIT “A”
11/15/2019                                                PeachCourt
                          Case 1:19-cv-00209-LAG Document 1   Filed 11/15/19 Page 10 of 28




                                                       JOHNSON-CAMPBELL, ET AL V
                  SUCV2019001345                                                                 DOUGHERTY SUPERIOR                   PRODUCT LIABILITY TORT
                                                         WORKHORSE TRUCKS, INC.


         Case Docket
             Case Initiation Date                                  Assigned Judge                                        Status
             10/15/2019                                            1197                                                  OPEN



         Why subscribe to PeachCourt+? Well, for one thing... you could get an automagic email alert when anyone files anything into this case. You
         don't have to come back here day after day after day just to check the docket. We'll take care of that for you. All you have to do is
         subscribe!




         Party Information

         Plaintiffs:                                                                         Defendant:

             JOHNSON-CAMPBELL, JENNIFER                                                        WORKHORSE TRUCKS, INC.



             TAGNEY, JESSICA




         Attorney/Filer Information


             HOOPER, DYLAN J




             Docket #     Document Type                 Description                                     Filer           Filing Date     Source              Pages

             1            Complaint                     Plaintiffs' Complaint                           Hooper, Dylan   10/15/2019      EFile: PeachCourt   9

             2            Exhibits                      Exhibit 1 To Plaintiffs' Complaint              Hooper, Dylan   10/15/2019      EFile: PeachCourt   1

             3            Summons                       Summons For Workhorse Trucks, Inc. .            Hooper, Dylan   10/15/2019      EFile: PeachCourt   1

             4            Civil Case Initiation Form    Case Information Form                           Hooper, Dylan   10/15/2019      EFile: PeachCourt   1

             5            Affidavit                     Affidavit Of Compliance Of Service Of Process   Hooper, Dylan   10/15/2019      EFile: PeachCourt   2


         The clerk's office maintains the official record for this case. The information we provide is our best attempt at reflecting the official record.
         Despite our best efforts, you may find discrepancies between the information on this page and the clerk's official record. The clerk's official
         record is always official and is always THE record.




https://www.peachcourt.com/CaseDocket?cno=SUCV2019001345&cty=Dougherty&crt=Superior                                                                                 1/2
11/15/2019                                           PeachCourt
                     Case 1:19-cv-00209-LAG Document 1   Filed 11/15/19 Page 11 of 28

                                             Printed from www.peachcourt.com on Nov 15, 2019 3:18 PM




https://www.peachcourt.com/CaseDocket?cno=SUCV2019001345&cty=Dougherty&crt=Superior                    2/2
                      Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 12 of 28
                                                                                                                               CLERK OF SUPERIOR COURT
        General Civil and Domestic Relations Case Filing Information Form                                                     DOUGHERTY COUNTY, GEORGIA
                                                                                                                              SUCV2019001345
                                                                                                                                           1197
        ☐ Superior or ☐ State Court of ______________________________
                                              Dougherty               County                                                      OCT 15, 2019 11:49 AM

        For Clerk Use Only

        Date Filed _________________________
                        10-15-2019                              Case Number _________________________
                                                                              SUCV2019001345
                        MM-DD-YYYY

Plaintiff(s)                                                                    Defendant(s)
__________________________________________________
Johnson-Campbell,  Jennifer                                                     __________________________________________________
                                                                                Workhorse Trucks, Inc.
Last              First                  Middle I.     Suffix      Prefix         Last                  First         Middle I.    Suffix   Prefix
__________________________________________________
Tagney, Jessica                                                                 __________________________________________________
Last              First                  Middle I.     Suffix      Prefix         Last                  First         Middle I.    Suffix   Prefix
__________________________________________________                              __________________________________________________
Last              First                  Middle I.     Suffix      Prefix         Last                  First         Middle I.    Suffix   Prefix
__________________________________________________                              __________________________________________________
Last              First                  Middle I.     Suffix      Prefix         Last                  First         Middle I.    Suffix   Prefix

Plaintiff’s Attorney _______________________________________
                         Hooper, Dylan                                            Bar Number __________________
                                                                                                    194606                Self-Represented ☐

                                                         Check One Case Type in One Box

        General Civil Cases                                                              Domestic Relations Cases
        ☐           Medical Malpractice Tort                                             ☐            Dissolution/Divorce/Separate
        ☐           Product Liability Tort                                                            Maintenance
        ☐           Automobile Tort                                                      ☐            Paternity/Legitimation
        ☐           General Tort                                                         ☐            Support – IV-D
        ☐           Contract                                                             ☐            Support – Private (non-IV-D)
        ☐           Real Property                                                        ☐            Adoption
        ☐           Civil Appeal                                                         ☐            Family Violence Petition
        ☐           Habeas Corpus                                                        ☐            Other Domestic Relations
        ☐           Restraining Petition
        ☐           Injunction/Mandamus/Other Writ                                       Post-Judgement – Check One Case Type
        ☐           Garnishment                                                          ☐          Contempt
        ☐           Landlord/Tenant                                                           ☐      Non-payment of child support,
        ☐           Other General Civil                                                              medical support, or alimony.
                                                                                         ☐          Modification
                                                                                         ☐          Administrative/Other

☐       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
        the same parties, subject matter, or factual issues. If so, provide a case number for each.
        ____________________________________________             ____________________________________________
                     Case Number                                               Case Number

☐       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in O.C.G.A. §9-11-7.1.

☐       Is interpreter needed in this case? If so, provide the language(s) required. ________________________________
                                                                                                                   Language(s) Needed

☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.
Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 13 of 28
        SUPERIOR COURT OF DOUGHERTY COUNTY CLERK OF SUPERIOR COURT
                                          DOUGHERTY COUNTY, GEORGIA
                  STATE OF GEORGIA
                                                                                    SUCV2019001345
                                                                                                1197
                                                                                       OCT 15, 2019 11:49 AM




                  CIVIL ACTION NUMBER SUCV2019001345
Johnson-Campbell, Jennifer
Tagney, Jessica

PLAINTIFF
                                           VS.
Workhorse Trucks, Inc. , DBA Workhorse
Group, Inc.

DEFENDANT


                          SUMMONS
TO THE ABOVE NAMED DEFENDANT:

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiff's attorney, whose name and address is:
                            Dylan Hooper
                            Morgan & Morgan Atlanta, PLLC
                            1614 Bishop Hollow Run
                            Atlanta, Georgia 30338
an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint.

This 15th day of October, 2019.
                                                 Clerk of Superior Court




                                                                                    Page 1 of 1
          Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 14 of 28
                                                                                    CLERK OF SUPERIOR COURT
                                                                                   DOUGHERTY COUNTY, GEORGIA

                IN THE SUPERIOR COURT OF DOUGHERTY COUNTY                         SUCV2019001345
                                                                                              1197
                              STATE OF GEORGIA                                       OCT 15, 2019 11:49 AM

JENNIFER JOHNSON-CAMPBELL, INDIVIDUALLY,
AND AS ADMINISTRATOR OF THE ESTATE OF
CATHY ANN WINDHAM JOHNSON, DECEASED, AND
JESSICA TAGNEY, INDIVIDUALLY,

                                                    CIVIL ACTION FILE NO.:

Plaintiffs,

v.

WORKHORSE TRUCKS, INC. (WORKHORSE GROUP, INC.)
    Serve via Georgia Secretary of State:
    VCorp Agent Service, Inc.
    4400 Easton Commons Way, Suite 125
    Columbus, Ohio 43219

Defendant.


                     COMPLAINT WITH JURY TRIAL DEMANDED


      Plaintiffs, Jennifer Johnson-Campbell, Individually, and as Administrator for the Estate of

Cathy Ann Windham Johnson, deceased, and Jessica Tagney, Individually, by counsel, for their

Complaint against the Defendant, Workhorse Trucks, Inc. (Workhorse Group, Inc.), state as follows:

                                        THE PARTIES

        1.    Plaintiff, Jennifer Johnson-Campbell, is a citizen of the State of Georgia, residing

in Richmond Hill, Bryan County, Georgia.

        2.    Plaintiff, Jessica Tagney, is a citizen of the State of Florida, residing in Chipley,

Washington County, Florida.

        3.    Plaintiffs’ mother, Cathy Ann Windham Johnson (the “Decedent”) was at all

relevant times a citizen and resident of Albany, Dougherty County, Georgia.

        4.    Decedent died on October 19, 2017, in Albany, Dougherty County, Georgia.


                                                1
            Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 15 of 28



          5.       Jennifer Johnson-Campbell was appointed Administrator of Decedent’s estate on

December 4, 2017, and has standing to bring this lawsuit. A copy of the Order appointing her as

Administrator of Decedent’s estate is attached as Exhibit 1.

          6.       Plaintiffs are of the age of majority and are the only children of Decedent, who

was unmarried at the time of her death.

          7.       At all relevant times, Decedent was employed as a delivery driver for United

Parcel Service (“UPS”).

          8.       At all relevant times, Defendant, Workhorse Trucks, Inc. (Workhorse Group,

Inc.), is a Nevada corporation, with its principal place of business located at 100 Commerce

Drive, Loveland, Ohio 45140.

          9.       Defendant may be served with process via the Georgia Secretary of State on its

registered agent, Vcorp Agent Services, Inc., 4400 Easton Commons Way, Suite 125, Columbus,

Ohio 43219.

          10.      At all relevant times, Defendant was engaged in the business of designing,

engineering, manufacturing, assembling, inspecting, testing, advertising, marketing, distributing,

and/or selling a variety of delivery box trucks and vans1, including the 2010 Workhorse W42 box

truck, VIN Number 5B4KFD2D2A3441181 (the “Subject Workhorse W42”), which is

distributed and sold to various delivery courier companies, including UPS, throughout the United

States.

          11.      Upon information and belief and at all relevant times, Decedent’s employer, UPS,

was the legal owner of the subject Workhorse W42.

          12.      Upon information and belief and at all relevant times, the subject Workhorse W42

was used to conduct business and for the benefit of Decedent’s employer, UPS.


1
    https://workhorse.com/company.html

                                                   2
         Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 16 of 28



        13.      The incident giving rise to this lawsuit arises from a motor vehicle collision that

occurred on or about October 19, 2017.



                                  JURISDICTION AND VENUE

        14.      The amount in controversy exceeds the minimum amount necessary to establish

the jurisdiction of this Court.

        15.      This Court has subject matter jurisdiction pursuant to O.C.G.A § 15-6-8 and the

Georgia State Constitution.

        16.      This Court is authorized to exercise personal jurisdiction over Defendant pursuant

to the Georgia Long-Arm Statute, O.C.G.A § 9-10-91, because the causes of action stated herein

arise out of Defendant:

              a. Transacting any business within the State of Georgia;

              b. Committing a tortious act or omission with the State of Georgia; or,

              c. Committing a tortious injury in the State of Georgia caused by an act or omission
                 outside the State of Georgia where Defendant regularly does or solicits business,
                 or engaged in any other persistent course of conduct, or derivers substantial
                 revenue from goods used or consumed, or services rendered in the State of
                 Georgia.

        17.      This Court is authorized to exercise personal jurisdiction over Defendant because

Defendant is engaged in such regular, continuous, and systematic business in the State of

Georgia that Defendant may fairly be regarded as “at home” in Georgia.

        18.      Venue is proper in this Court because the tortious acts, omissions, and/or injuries

that form the basis of this lawsuit occurred in Albany, Dougherty County, Georgia.

                                               FACTS

        19.      The Subject Workhorse W42 forms the basis of this Complaint.




                                                  3
          Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 17 of 28



       20.        On October 19, 2017, Decedent was operating the subject Workhorse W42, and

traveling westbound on Liberty Expressway in Albany, Dougherty County, Georgia.

       21.        Decedent was, at the time, driving the subject Workhorse W42 on behalf of

and/or under the dispatch of her employer, UPS.

       22.        At the same time, traffic ahead of Decedent was coming to a stop. Decedent

attempted to brake and slow down to traffic, but could not do so in time and crashed into the rear

end of a dump truck ahead of her.

       23.        The front of the subject Workhorse W42 struck the rear end of the dump truck,

causing the Subject Workhorse W42’s chassis and frame to submarine beneath the dump truck

bed, buckle and deform in a dangerous and unsafe manner and subject Decedent to significantly

more crash-related forces and crushing than if the Subject Workhorse W42 been designed,

manufactured, constructed, equipped, and/or tested in a reasonable and/or safe, non-defective

manner.

       24.        As a result of Defendant’s strict liability and negligence, as more fully described

below, Decedent sustained and suffered significant damages, including serious bodily injuries

resulting in her death.

                                  COUNT I – STRICT LIABILITY

       25.        Plaintiffs adopt and reiterate each and every allegation above, as if set out fully in

this paragraph.

       26.        Defendant is in the business of designing, assembling, testing, manufacturing,

inspecting, distributing, importing, selling, and/or supplying a wide array of delivery trucks and

vans, including the Subject Workhorse W42.

       27.        Defendant designed, assembled, distributed, imported, marketed, sold, and/or

ultimately placed the Subject Workhorse W42 directly into the stream of commerce.


                                                    4
         Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 18 of 28



       28.      Defendant knew or reasonably foresaw that individuals like Decedent would use

and operate the Subject Workhorse W42.

       29.      Defendant had a legal duty to design, inspect, test, manufacture, and assemble the

Subject Workhorse W42 so that it would be reasonably crashworthy and provide a reasonable

degree of occupant safety in foreseeable collisions occurring in the highway environment of its

expected use.

       30.      Among other things, the Subject Workhorse W42 is not crashworthy, is defective,

and is unreasonably dangerous and unsafe for foreseeable users and occupants in each of the

following particulars:

                   a. Having a chassis, frame, and body that are inadequately designed,

                         constructed, and located, which causes occupants to be significantly closer

                         to the area of impact and subject them to significantly higher crash forces

                         in foreseeable rear-end collisions;

                   b. Having a chassis, frame, and body that allows the Subject Workhorse W42

                         to submarine, or under-ride, other vehicles that may be struck from behind

                         by the Subject Workhorse W42 in foreseeable collisions, subjecting

                         occupants to significantly higher crash forces;

                   c. Failing to adequately warn Decedent, other consumers, or the public in

                         general, about the unsafe and defective condition and design of the vehicle

                         known to Defendant, so that individuals like Decedent could make

                         informed and prudent decisions regarding traveling or riding in such

                         vehicles.




                                                   5
         Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 19 of 28



       31.        The Subject Workhorse W42’s design defects, whether individually or

collectively, rendered the Subject Workhorse W42 unreasonably dangerous for its intended and

foreseeable use.

       32.        The Subject Workhorse W42 left Defendant’s possession and control with the

design defect(s) that Plaintiffs allege, and the Subject Workhorse W42 remained defective and

unreasonably dangerous up until and throughout the events giving rise to Decedent’s injuries,

death, and damages.

       33.        The Subject Workhorse W42’s design defects, whether individually or collectively,

actually and proximately caused Decedent’s injuries, death, and damages and Plaintiffs’ damages.

                                     COUNT II – NEGLIGENCE

       34.        Plaintiffs adopt and reiterate each and every allegation above, as if set out fully in

this paragraph.

       35.        Defendant negligently designed, assembled, distributed, imported, marketed, sold,

and/or ultimately placed the Subject Workhorse W42 directly into the stream of commerce.

       36.        Defendant knew or reasonably foresaw that individuals like Decedent would use

the Subject Workhorse W42.

       37.        Defendant owed a duty of reasonable care to people who use the Subject

Workhorse W42, including Decedent, to design and warn about the Subject Workhorse W42 in

such a way that did not render the Subject Workhorse W42 defective and unreasonably

dangerous, as set forth above.

       38.        Defendant owed a duty of reasonable care to people who use the Subject

Workhorse W42, including Decedent, to design and warn about the Subject Workhorse W42’s

defects, as set forth above.




                                                    6
         Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 20 of 28



       39.        Defendant owed a duty of reasonable care to people who use the Subject

Workhorse W42, including Decedent, to not make inaccurate and/or misleading statements

and/or to manufacture Subject Workhorse W42 in such a way that the Subject Workhorse W42

would perform as designed, including by manufacturing the Subject Workhorse W42 in such as

so that the Subject Workhorse W42 would prevent injuries, death, and damages such as those

sustained by Decedent.

       40.        Defendant breached the duties it owed to Decedent by inadequately designing

and/or warning about the Subject Workhorse W42, as set forth above.

       41.        At no time did Defendant take action to remedy the Subject Workhorse W42’s

defective and unreasonably dangerous condition or to adequately warn consumers or users about

its negligent design of the subject Workhorse W42, despite Defendant’s knowledge of the

subject Workhorse W42’s defective condition and ability to warn.

       42.        Defendant’s negligence actually and proximately caused Decedent’s injuries,

death, and damages, and Plaintiffs’ damages.

                               COUNT III – PUNITIVE DAMAGES

       43.        Plaintiffs adopt and reiterate each and every allegation above, as if set out fully in

this paragraph.

       44.        Defendant acted recklessly, wantonly, and/or with extreme indifference or

reckless disregard for the consequences of their actions, as well as exhibited a reckless disregard

for the life, safety, and health of others, including Decedent, warranting the imposition of

punitive damages.

       45.        Plaintiffs, pursuant to O.C.G.A. § 51-12-5.1, are entitled to an award of punitive

damages to deter Defendant, and others similarly situated, from such conduct in the future.




                                                    7
           Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 21 of 28



                                            DAMAGES

          46.   All preceding statements and allegations of Plaintiffs’ Complaint are incorporated

herein and realleged as if expressly set forth herein.

          47.   Jennifer Johnson-Campbell and Jessica Tagney, the natural born children of

Cathy Ann Windham-Johnson, deceased, have standing to recover for the wrongful death of

Cathy Ann Windham-Johnson.

          48.   Jennifer Johnson-Campbell, as Administrator of the Estate of Cathy Ann

Windham-Johnson, has standing to recover the general damages and special damages of Cathy

Ann Windham-Johnson.

          49.   As a direct and proximate result of the negligence and misconduct of Defendant,

as well as the defective, unsafe, and unreasonably dangerous Subject Workhorse W42, Cathy

Ann Windham-Johnson was killed, and Plaintiffs are entitled to recover from the Defendant the

full value of the life of Cathy Ann Windham-Johnson.

          50.   As a direct and proximate result of the negligence and misconduct of Defendant,

as well as the defective, unsafe, and unreasonably dangerous Subject Workhorse W42, Cathy

Ann Windham-Johnson experienced physical pain and suffering.

          51.   As a direct and proximate result of the negligence and misconduct of Defendant,

as well as the defective, unsafe, and unreasonably dangerous Subject Workhorse W42, Cathy

Ann Windham-Johnson experienced mental pain and suffering, including shock, fright, and

terror.

          52.   As a direct and proximate result of the negligence and misconduct of Defendant,

as well as the defective, unsafe, and unreasonably dangerous Subject Workhorse W42, Cathy

Ann Windham-Johnson’s Estate incurred funeral expenses.




                                                  8
        Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 22 of 28



       WHEREFORE, the Plaintiffs, Jennifer Johnson-Campbell, Individually, and as

Administrator for the Estate of Cathy Ann Windham Johnson, deceased, and Jessica Tagney,

Individually, pray for the following relief against the Defendant, Workhorse Trucks, Inc.

(Workhorse Group, Inc.):

              A. That Process and Summons issue, as provided by law, requiring Defendant to

                  appear and answer Plaintiff’s Complaint;

              B. That service be had upon Defendant as provided by law;

              C. That the Court award and enter a judgment in favor of Plaintiffs and against

                  Defendant for damages in an amount to be proven at trial;

              D. That Plaintiffs have a trial by a jury as to all issues; and,

              E. That Plaintiffs have such other and further relief as the Court may deem just and

                  proper.



       Respectfully submitted this 15th day of October, 2019:


                                                       /s/ Dylan J. Hooper
                                                       DYLAN J. HOOPER
                                                       Morgan & Morgan Atlanta, PLLC
                                                       191 Peachtree Street, N.E., Suite 4200
                                                       P.O. Box 57007
                                                       Atlanta, GA 30343-1007
                                                       (404) 965-8811 – Telephone
                                                       (859) 899-8108 – Facsimile
                                                       dhooper@forthepeople.com
                                                       Counsel for Plaintiffs




                                                  9
Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 23 of 28
                                                          CLERK OF SUPERIOR COURT
                                                         DOUGHERTY COUNTY, GEORGIA
                                                        SUCV2019001345
                                                                   1197
                                                          OCT 15, 2019 11:49 AM




                                                  EXHIBIT 1
Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 24 of 28
                                                        CLERK OF SUPERIOR COURT
                                                       DOUGHERTY COUNTY, GEORGIA
                                                       SUCV2019001345
                                                                  1197
                                                         OCT 15, 2019 02:42 PM
Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 25 of 28
         Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 26 of 28



                IN THE SUPERIOR COURT OF DOUGHERTY COUNTY
                              STATE OF GEORGIA

JENNIFER JOHNSON-CAMPBELL,
INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF
CATHY ANN WINDHAM JOHNSON,
DECEASED, AND JESSICA TAGNEY,
INDIVIDUALLY,
                                                   CIVIL ACTION FILE NO.
       Plaintiffs                                  2019SUCV2019001345

v.

WORKHORSE TRUCKS, INC.
(WORKHORSE GROUP, INC.)
Serve via Georgia Secretary of State:
VCorp Agent Service, Inc.
4400 Easton Commons Way, Suite 125
Columbus, Ohio 43219,

       Defendants.

                      NOTICE OF FILING NOTICE OF REMOVAL

TO:    CLERK, SUPERIOR COURT OF DOUGHERTY COUNTY

       In compliance with 28 U.S.C. § 1446(d), you are hereby notified of Defendant

Workhorse Group, Inc’s., improperly named as Workhorse Trucks, Inc. (Workhorse Group, Inc.)

filing of a Notice of Removal in this action with the United States District Court for the Middle

District of Georgia, Albany Division, a copy of which is attached hereto.

       This 15th day of November, 2019.

                                                         Respectfully submitted,


                                                         /s/ Brynda Rodriguez Insley
                                                         BRYNDA RODRIGUEZ INSLEY
                                                         Georgia Bar No. 611435
                                                         CATHERINE M. BANICH
                                                         Georgia Bar No. 260514
                                                         Attorney for Defendant

                                          01621250-1 -   1-
      Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 27 of 28



                                               Workhorse Group, Inc.

TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle
Suite 200
Atlanta, Georgia 30339
770-434-6868- Telephone
770-434-7376- Facsimile
binsley@taylorenglish.com
cbanich@taylorenglish.com




                                01621250-1 -   2-
        Case 1:19-cv-00209-LAG Document 1 Filed 11/15/19 Page 28 of 28



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have this day served a copy of the within and foregoing

NOTICE OF FILING NOTICE OF REMOVAL upon all parties to this matter by Peach

Court and by email to counsel of record as follows:

Attorney for Plaintiff:
Dylan J. Hooper, Esq.
Morgan & Morgan, PA
P.O. Box 57007
Atlanta, GA 30313

       This 15th day of November, 2019.

                                                         Respectfully submitted,


                                                         /s/ Brynda Rodriguez Insley
                                                         BRYNDA RODRIGUEZ INSLEY
                                                         Georgia Bar No. 611435
                                                         CATHERINE M. BANICH
                                                         Georgia Bar No. 260514
                                                         Attorney for Defendant
                                                         Workhorse Group, Inc.

TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle
Suite 200
Atlanta, Georgia 30339
770-434-6868- Telephone
770-434-7376- Facsimile
binsley@taylorenglish.com
cbanich@taylorenglish.com




                                          01621250-1 -   3-
